UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6494


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TYTRAY L. MARTIN,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:07-cr-00122-REP-MHL-1)


Submitted:   July 28, 2011                  Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tytray L. Martin, Appellant Pro Se.        Angela Mastandrea-Miller,
Assistant United States Attorney,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tytray L. Martin appeals the district court’s order

denying his 18 U.S.C. § 3582(c) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     United States v. Martin, No. 3:07-cr-00122-REP-

MHL-1 (E.D. Va. Apr. 6, 2011).      We also deny Martin’s motion for

the   appointment   of   counsel.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    2